Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-6, 8-11, 13-14, 16-25 are pending in Instant Application.
Claims 4, 7, 12, 15 are cancelled.
Claims 21-25 are newly added.
Claims 1-3, 5-6, 8-11, 13-14, 16-20 are amended.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of CN2020107941745 filed at 08/10/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/09/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed in the amendment filed 02/18/2022 have been fully considered but they are not persuasive. The reasons are set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claim 1, 3, 5, 8, 9, 11, 13, 14, 17, 20-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application: 20140309863) in view of Chen et al., “hereinafter Chen” (U.S. patent Application: 20170072798).

As per claim 1, Ricci discloses a vehicle communication system, comprising: an information processing device including a processor and a memory, the memory storing instructions executable by the processor, that, when executed by the processor (Ricce, Para.76, A non-transitory computer readable information storage media having stored thereon instructions, that when executed by a processor, cause to be performed a method to associate), cause the processor to perform steps comprising: 
receiving, by a vehicle, a message sent by an Internet of Things device (Ricci, Para.512, the user could remotely connect to the vehicle using the remote access device 2224, and their identity confirmed in cooperation with the user identification module 822 and information in profile data 252.  Upon confirming the user is authorized to access and perform one or more functions and/or request information from the vehicle, the user is allowed to perform these functions, Para.514, profile data is obtained from the smart phone 2104 and sent to the rental vehicle, Para.519, "Please pick up some eggs and fabric softener before you come home, thanks" This information then can be relayed by the vehicle and to, for example, the driver. ); 

and obtaining a corresponding user profile for the first user within the vehicle (Ricci, Para.511, If the system is authorized to retrieve the user's profile from the mobile device, this user profile can be obtained and associated with the rental vehicle and the settings associated with the user profile used to update the leased vehicle prior the user actually using the leased vehicle, Para.352,  a user 216 may enter the vehicle 104 with a smart phone or other device 212. In response to determining that a user 216 is inside the vehicle 104, the profile identification module 848 may determine that a user profile is associated with the user's smart phone 212. As another example, the system 800 may receive information about a user 216 (e.g., from a camera 878, microphone 886, etc.), and, in response to receiving the user information, the profile identification module 848 may refer to the profile database 856 to determine whether the user information matches a user profile stored in the database 856.);
determining, vehicle information query (Ricci, Para.521, a user could remotely access a vehicle and query information regarding any aspect of the vehicle's operation, as well as vehicle conditions as enumerated as above. The user, again using the remote access device 2224, could also request and obtain one or more of an image or images of the inside of the vehicle, directly communicate with the vehicle, and/or control certain features of the vehicle.), 
wherein the vehicle information query message that the vehicle is configured to respond to without input from a first user within the vehicle (Ricci, Para.522, when the vehicle reporting module 2208, cooperating with the camera application module 2224, determines that the vehicle has more occupants than that allowed by the parental control module 2232, this information can be reported to the remote access device 2224, as well as optionally sent to one or more other devices, such as smart phone 212…the vehicle is now in conformance with one or more rules managed by the parental control module 2232, Para.527, if someone tries to the use the vehicle, the vehicle, cooperating with the vehicle reporting module 2208, could contact one or more of the user's smart phone and remote access device 2224 and ask the owner whether permission is granted for someone to use the vehicle), 
wherein the message includes a request for an estimated time until the vehicle arrives at a destination location (Ricci, Para.518, a vehicle may report vehicle conditions, such as number of passengers in the vehicle, speeds--average, maximum, minimum--time at a location, time leaving a location, time arriving at a location, GPS data, and in general, any information associated with the vehicle, to a user at the user's request, automatically, or when a user is away from a vehicle. The user may request and obtain one or more of images of the inside the vehicle, and can optionally directly communicate with the vehicle, and even control certain vehicle features and functions, Para.519, the context module 2216 can monitor one or more aspects of the vehicle, including time leaving a location, destination information entered into the navigation system, arrival time at the destination, projected travel path…the user has left work and they are on their way home);
determining, by the vehicle, the estimated time until the vehicle arrives at the destination location (Ricci, Para.519, the context module 2216 can monitor one or more aspects of the vehicle, including time leaving a location, destination information entered into the navigation system, arrival time at the destination, Para.543, if a user contacts a restaurant via the vehicle communication system and/or a smartphone while in the vehicle, to make a reservation for dinner, the destination restaurant can return to the user, in a special message, GPS information associated with that restaurant's location. This message can be assessed and integrated into the necessary vehicle system, and in particular, the navigation system, such that navigational directions can be provided to the user to assist them with arrival at this destination restaurant ); and
sending a second message including the estimated time to the Internet of Things Device (Ricci, Para.518, a vehicle may report vehicle conditions, such as number of passengers in the vehicle, speeds--average, maximum, minimum--time at a location, time leaving a location, time arriving at a location, GPS data, and in general, any information associated with the vehicle, to a user at the user's request, automatically, or when a user is away from a vehicle, Para.523, The updates can be triggered based upon the time of arrival, determination from the GPS, or as calculated above, and a message such as an email, text message or the like, sent to the other attendees to advise them as to when the user is expected to arrive).
However Ricci does not disclose determining, by the vehicle, that a category of the message is a first category.
Chen discloses determining, by the vehicle, that a category of the message is a first category (Chen, Para.05, such driving information may include speed, traffic, road, environment and/or any other driving information related to the transportation apparatus.  In some embodiments, the notifications are categorized into corresponding notification types.  In those embodiments, presentation of the notifications within the transportation apparatus may be based on the notification types and the driving information, Para.06, notifications regarding driving condition such as road condition or speed limit of a road being travelled on by the transportation apparatus may be required to be presented to the user(s) of the transportation apparatus for safety, Fig.4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci with the teachings as in Chen. The motivation for providing contextual presentation of notifications within a transportation apparatus. Driving information related to the driving of the transportation apparatus may be received.  In some examples, the driving information includes speed, traffic, road condition, and/or environment condition information. Based on such driving information, a determination may be made with respect to presentation of a notification within the apparatus. (Chen, abs).

With respect to Claim 9 and Claim 25 substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 3, Ricci in view of Chen discloses the system according to claim 1, wherein sending the second message to the Internet of Things device based on the user profile further comprises: in response to designation of a number of trusted devices in the user profile, determining whether the Internet of Things device belongs to the trusted device; and if the Internet of Things device belongs to the trusted device, directly feeding the second message back to the Internet of Things device (Ricci, Para.521, a vehicle may report vehicle conditions, such as the number of passengers in the vehicle, speed, etcetera, to a user at the user's communication or electronic device, or when a user is away from a vehicle.  For example, and in cooperation with remote access device 2224 and the vehicle reporting module 2208, a user could remotely access a vehicle and query information regarding any aspect of the vehicle's operation, as well as vehicle conditions as enumerated as above.  The user, again using the remote access device 2224, could also request and obtain one or more of an image or images of the inside of the vehicle, directly communicate with the vehicle, and/or control certain features of the vehicle.  For example, the user could remotely connect to the vehicle using the remote access device 2224, and their identity confirmed in cooperation with the user identification module 822 and information in profile data 252.  Upon confirming the user is authorized to access and perform one or more functions and/or request information from the vehicle, the user is allowed to perform these functions.  , Para.484, a verification module 212 includes one or more of a biometric recognition module, a gesture recognition module, a feature recognition module, a device identification database and a device identification authentication module.  An authorization and verification performed by the verification module 2012, cooperating with the profile subsystem 2004, may also optionally rely on verifying a user's biometric information in addition to a recognized identity of a specific device, e.g., smartphone, electronic user device, or in general any device associated with the user.).

With respect to Claim 11 and Claim 17 substantially similar to Claim 3 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 5, Ricci in view of Chen discloses the system according to claim 1, wherein the steps further comprise: in response to the message being a voice message, asking the driver whether to listen to the message; and if the first user confirms to listen to the message, playing the message to the first user (Ricci, Para.519, The third party may respond to the message, which can then be relayed, one or more of visually and/or audibly, to the user via the components of the vehicle, such as via a dashboard display, head unit, speakers, or the like.  By way of example, a third party may state "Please pick up some eggs and fabric softener before you come home, thanks" This information then can be relayed by the vehicle and to, for example, the driver.).

With respect to Claim 13 and Claim 20 are substantially similar to Claim 5 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 8, Ricci in view of Chen discloses the system according to claim 1, wherein sending the second message to the Internet of Things device based on the user profile further comprises: retrieving and analysing current location, speed, regional traffic conditions, and usual schedule of the vehicle to determine an estimated time-of-arrival of the vehicle; and feeding the estimated time-of-arrival (Ricci, Para.512, a vehicle may report vehicle conditions, such as the number of passengers in the vehicle, speed, etcetera, to a user at the user's communication or electronic device, or when a user is away from a vehicle.  For example, and in cooperation with remote access device 2224 and the vehicle reporting module 2208, a user could remotely access a vehicle and query information regarding any aspect of the vehicle's operation, as well as vehicle conditions as enumerated as above... the user could remotely connect to the vehicle using the remote access device 2224, and their identity confirmed in cooperation with the user identification module 822 and information in profile data 252.  Upon confirming the user is authorized to access and perform one or more functions and/or request information from the vehicle, the user is allowed to perform these functions, Para.519, the context module 2216 can monitor one or more aspects of the vehicle, including time leaving a location, destination information entered into the navigation system, arrival time at the destination, projected travel path, etc., and conclude, for example, as in the above senario, that the user has left work and they are on their way home).

With respect to Claim 14 substantially similar to Claim 8 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 21, Ricci in view of Chen discloses the vehicle communication system of claim 1, wherein the message is received while the vehicle is navigating to a destination location, and wherein the estimated time until the vehicle arrives at the destination location is determined using a location of the vehicle and a speed of the vehicle (Ricci, Para.518, a vehicle may report vehicle conditions, such as number of passengers in the vehicle, speeds--average, maximum, minimum--time at a location, time leaving a location, time arriving at a location, GPS data, and in general, any information associated with the vehicle, to a user at the user's request, automatically, or when a user is away from a vehicle, Para.519, "Please pick up some eggs and fabric softener before you come home, thanks" This information then can be relayed by the vehicle and to, for example, the driver. In this manner, the context module 2216 can monitor one or more aspects of the vehicle, including time leaving a location, destination information entered into the navigation system, arrival time at the destination, projected travel path, etc., and conclude, for example, as in the above scenario, that the user has left work and they are on their way home.).

As per Claim 22, Ricci in view of Chen discloses the vehicle communication system of claim 1, wherein the message is received based on a request received by the Internet of Things Device from a second user at a remote location, and wherein Internet of Things Device provides an indication to the second user of the estimated time received from the vehicle (Ricci, Para.518, a vehicle may report vehicle conditions, such as number of passengers in the vehicle, speeds--average, maximum, minimum--time at a location, time leaving a location, time arriving at a location, GPS data, and in general, any information associated with the vehicle, to a user at the user's request, automatically, or when a user is away from a vehicle, Para.519, "Please pick up some eggs and fabric softener before you come home, thanks" This information then can be relayed by the vehicle and to, for example, the driver. In this manner, the context module 2216 can monitor one or more aspects of the vehicle, including time leaving a location, destination information entered into the navigation system, arrival time at the destination, projected travel path, etc., and conclude, for example, as in the above scenario, that the user has left work and they are on their way home.).


As per Claim 23, Ricci in view of Chen discloses the vehicle communication system of claim 22, wherein the received by the Internet of Things Device from the second user is a voice request from the second user that is detected by the Internet of Things Device (Para.519, "Please pick up some eggs and fabric softener before you come home, thanks" This information then can be relayed by the vehicle and to, for example, the driver. In this manner, the context module 2216 can monitor one or more aspects of the vehicle, including time leaving a location, destination information entered into the navigation system, arrival time at the destination, projected travel path, etc., and conclude, for example, as in the above scenario, that the user has left work and they are on their way home, Para.227, The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors,).


Claim 2, 10, 16, 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application: 20140309863) in view of Chen et al., “hereinafter Chen” (U.S. patent Application: 20170072798) and furthet in view of Dickow et al., “hereinafter Dickow” (U.S. Patent Application: 20170203634).

As per Claim 2, Ricci in view of Chen discloses the system according to claim 1, wherein sending the second message to the Internet of Things device based on the user profile.
However Ricci in view of Chen does not disclose in response to inclusion of asking permission before feeding back in the user, asking a driver for approval to send the second message to the Internet of Thing device, wherein the second message is sent based on the approval.
Dickow discloses asking a driver for approval to send the second message to the Internet of Thing device, wherein the second message is sent based on the approval (Dickow, Para.84, the computing platform 104 may request permission from the driver to allow that passenger to control the feature (e.g., a confirmation message in the display 138, an audio prompt via the vehicle speakers 130, etc, Para.104, the computing platform 104 may present a prompt in the vehicle 102 HMI requesting that the driver authorize the mobile device 152 for performing settings changes to the vehicle 102.  If the driver authorizes the request, control passes to operation 610 where otherwise control passes to operation 612.  The computing platform 104 may also apply to the storage 112 information indicative of the decision whether the mobile device 152 is authorized for use in handling future settings requests from the mobile device 152.).
The reference Ricci discloses feeding the real-time vehicle information back to the Internet of Things device and the reference Dickow discloses if the driver agrees for doing specific operation. 
(Dickow, Abs).

With respect to Claim 10 and Claim 16 substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 18, Ricci in view of Chen discloses the non-transitory computer-readable medium according to claim 17, wherein the steps further comprise: if the Internet of Things device does not belong to the trusted device(Ricci, Para.521, the user could remotely connect to the vehicle using the remote access device 2224, and their identity confirmed in cooperation with the user identification module 822 and information in profile data 252.  Upon confirming the user is authorized to access and perform one or more functions and/or request information from the vehicle, the user is allowed to perform these functions.  It should be appreciated, however, that based on current operating conditions of the vehicle, and optionally based on information in the profile, there may be restrictions on the type of functions the remote user is able to enable/disable as well as the type of communications that are allowed to be communicated to the vehicle.).
However Ricci in view of Chen, asking the first user for approval to send the second massage to the Internet of Things device, wherein the second message is sent based on the approval. 
Dickow discloses asking the first user for approval to send the second massage to the Internet of Things device, wherein the second message is sent based on the approval (Dickow, Para.84, the computing platform 104 may request permission from the driver to allow that passenger to control the feature (e.g., a confirmation message in the display 138, an audio prompt via the vehicle speakers 130, etc, Para.104, the computing platform 104 may present a prompt in the vehicle 102 HMI requesting that the driver authorize the mobile device 152 for performing settings changes to the vehicle 102.  If the driver authorizes the request, control passes to operation 610 where otherwise control passes to operation 612.  The computing platform 104 may also apply to the storage 112 information indicative of the decision whether the mobile device 152 is authorized for use in handling future settings requests from the mobile device 152.).
The reference Ricci discloses feeding the real-time vehicle information back to the Internet of Things device and the reference Dickow discloses if the driver agrees for doing specific operation. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci, Chen with the teachings as in Dickow. The motivation for update a feature of the one of the zones based on the feature description data, and apply the setting update when the mobile device has permission.  The zones of a physical space may be seating zones of a vehicle, and the wireless sensors may be included within doors to the seating zones of the vehicle.  The mobile device may determine a seating zone of the vehicle in which the mobile device is located using the wireless sensors. (Dickow, Abs).

As per Claim 24, Ricci in view of Chen discloses the vehicle communication system of claim 1, wherein the steps further comprise: determining, by the vehicle, that a category of the message is a second category.
 However Ricci in view of Chen does not disclose message that the vehicle is configured to respond to based on input from an occupant of the vehicle.
Dickow discloses message that the vehicle is configured to respond to based on input from an occupant of the vehicle (Dickow, Para.84, the computing platform 104 may request permission from the driver to allow that passenger to control the feature (e.g., a confirmation message in the display 138, an audio prompt via the vehicle speakers 130, etc, Para.104, the computing platform 104 may present a prompt in the vehicle 102 HMI requesting that the driver authorize the mobile device 152 for performing settings changes to the vehicle 102.  If the driver authorizes the request, control passes to operation 610 where otherwise control passes to operation 612.  The computing platform 104 may also apply to the storage 112 information indicative of the decision whether the mobile device 152 is authorized for use in handling future settings requests from the mobile device 152.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci, Chen with the teachings as in Dickow. The motivation for update a feature of the one of the zones based on the feature description data, and apply the setting update when the mobile device has permission.  The zones of a physical space may be seating zones of a vehicle, and the wireless sensors may be included within doors to the seating zones of the vehicle.  The mobile device may determine a seating zone of the vehicle in which the mobile device is located using the wireless sensors. (Dickow, Abs).


Claim 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application: 20140309863) in view of Chen et al., “hereinafter Chen” (U.S. patent Application: 20170072798) and further in view of Johnson et al., “hereinafter Johnson” (U.S. Patent Application: 20170272316) .

As per Claim 6, Ricci in view of Chen discloses the system according to claim 1, wherein the steps further comprise: in response to receiving the message sent by an Internet of Things device.
However Ricci in view of Chen does not disclose confirming connection status of the vehicle; and in response to confirmation that the vehicle is not connected, retaining the message and forwarding the message to the vehicle the next time the vehicle is connected or sending a notification to the Internet of Thing device.
Johnson discloses confirming connection status of the vehicle; and in response to confirmation that the vehicle is not connected, retaining the message and forwarding the message to the vehicle the next time the vehicle is connected or sending a notification to the Internet of Thing device (Johnson, Para306, If the device is unable to acquire a network resource from the network server, the device may signify to the user via an indicator that the device has failed to acquire a resource.  The device may then continue to attempt to acquire the network resource unless directed otherwise by the user.  If the device is unable to connect to the service, the device may signify to the user via an indicator that the device has failed to connect to the service.  The device may then continue attempting to connect to the service unless directed otherwise by the user.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci, Chen with the teachings as in Johnson. The motivation for provides an improved method, system, and computer program product suited to address the aforementioned issues with legacy approaches.  More specifically, the present disclosure provides a detailed description of techniques used in methods, systems, and computer program products for deploying and maintaining Internet-connected networked devices (Johnson, Para.).

With respect to Claim 19 substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

The applicant Argue:
Argument 1:	 
Applicant argues that the reference Ricci in view of Chen fails to teach or suggest “receiving, by a vehicle, a message sent by an Internet of Things device” as recited in claim 1, 9, 25. 

	In response, Examiner would like to point out that the reference Ricci does teach in Para.512, “the user could remotely connect to the vehicle using the remote access device 2224, and their identity confirmed in cooperation with the user identification module 822 and information in profile data 252.  Upon confirming the user is authorized to access and perform one or more functions and/or request information from the vehicle, the user is allowed to perform these functions” and in Para.514, “profile data is obtained from the smart phone 2104 and sent to the rental vehicle” and in Para.519, "Please pick up some eggs and fabric softener before you come home, thanks" This information then can be relayed by the vehicle and to, for example, the driver.”
	The user associated with IOT device can remotely connect to the vehicle and send their identity information to perform one or more functions and/or request information from the vehicle. The Ricce 

Argument 2:	 
Applicant argues that the reference Ricci in view of Chen fails to teach or suggest “obtaining a corresponding user profile for the first user within the vehicle and determining, vehicle information query” as recited in claim 1, 9, 25. 

In response, Examiner would like to point out that the reference Ricci does teach in Para.511, “If the system is authorized to retrieve the user's profile from the mobile device, this user profile can be obtained and associated with the rental vehicle and the settings associated with the user profile used to update the leased vehicle prior the user actually using the leased vehicle” and in  Para.352,  “a user 216 may enter the vehicle 104 with a smart phone or other device 212. In response to determining that a user 216 is inside the vehicle 104, the profile identification module 848 may determine that a user profile is associated with the user's smart phone 212” and in Para.521, “a user could remotely access a vehicle and query information regarding any aspect of the vehicle's operation, as well as vehicle conditions as enumerated as above. The user, again using the remote access device 2224, could also request and obtain one or more of an image or images of the inside of the vehicle, directly communicate with the vehicle, and/or control certain features of the vehicle”.
	When the user enters to the vehicle, the system is authorized to retrieve the user's profile from the mobile device. when a user enters the vehicle with a smart phone or other device. In response to determining that a user is inside the vehicle, the profile identification module may determine that a user profile is associated with the user's smart phone. 
The Ricce reference teaches “PARENTAL CONTROL OVER VEHICLE FEATURES AND CHILD ALERT SYSTEM”. The parent device can remotely connect to the vehicle system based on the identification or authorization information of the parent device and the parent device can send request or 

Argument 3:	 
Applicant argues that the reference Ricci in view of Chen fails to teach or suggest “wherein the vehicle information query message that the vehicle is configured to respond to without input from a first user within the vehicle” as recited in claim 1, 9, 25. 

In response, Examiner would like to point out that the reference Ricci does teach in Para.522, “when the vehicle reporting module 2208, cooperating with the camera application module 2224, determines that the vehicle has more occupants than that allowed by the parental control module 2232, this information can be reported to the remote access device 2224, as well as optionally sent to one or more other devices, such as smart phone 212…the vehicle is now in conformance with one or more rules managed by the parental control module 2232” and in Para.527,” if someone tries to the use the vehicle, the vehicle, cooperating with the vehicle reporting module 2208, could contact one or more of the user's smart phone and remote access device 2224 and ask the owner whether permission is granted for someone to use the vehicle”.
The Ricce reference teaches “PARENTAL CONTROL OVER VEHICLE FEATURES AND CHILD ALERT SYSTEM”. The parent device can remotely connect to the vehicle system based on the identification or authorization information of the parent device and the parent device can send request or query to the vehicle system while child is inside the vehicle and the vehicle system reports the vehicle information to the parent device. The report can be sent to the parent device automatically or based on the request by the parent device without input from the child’s device inside the vehicle.


Argument 4:	 
Applicant argues that the reference Ricci in view of Chen fails to teach or suggest “wherein the message includes a request for an estimated time until the vehicle arrives at a destination location and determining, by the vehicle, the estimated time until the vehicle arrives at the destination location” as recited in claim 1, 9, 25. 
In response, Examiner would like to point out that the reference Ricci does teach in Para.518, “a vehicle may report vehicle conditions, such as number of passengers in the vehicle, speeds--average, maximum, minimum--time at a location, time leaving a location, time arriving at a location, GPS data, and in general, any information associated with the vehicle, to a user at the user's request, automatically, or when a user is away from a vehicle. The user may request and obtain one or more of images of the inside the vehicle, and can optionally directly communicate with the vehicle, and even control certain vehicle features and functions” and in Para.519, “the context module 2216 can monitor one or more aspects of the vehicle, including time leaving a location, destination information entered into the navigation system, arrival time at the destination, projected travel path…the user has left work and they are on their way home”. 

Argument 5:	 
Applicant argues that the reference Ricci in view of Chen fails to teach or suggest “sending a second message including the estimated time to the Internet of Things Device” as recited in claim 1, 9, 25. 

In response, Examiner would like to point out that the reference Ricci does teach in Para.518, “a vehicle may report vehicle conditions, such as number of passengers in the vehicle, speeds--average, maximum, minimum--time at a location, time leaving a location, time arriving at a location, GPS data, and in general, any information associated with the vehicle, to a user at the user's request, automatically, or when a user is away from a vehicle” and in Para.521, “The updates can be triggered based upon the time of arrival, determination from the GPS, or as calculated above, and a message such as an email, text message or the like, sent to the other attendees to advise them as to when the user is expected to arrive” and in Para.519, “the context module 2216 can monitor one or more aspects of the vehicle, including time leaving a location, destination information entered into the navigation system, arrival time at the destination, projected travel path…the user has left work and they are on their way home”. 


Argument 6:	 
Applicant argues that the reference Ricci in view of Chen fails to teach or suggest determining the category of the message is a first category.
In response, Examiner would like to point out that the reference Chen does teach in Para.05, “such driving information may include speed, traffic, road, environment and/or any other driving information related to the transportation apparatus.  In some embodiments, the notifications are categorized into corresponding notification types.  In those embodiments, presentation of the notifications within the transportation apparatus may be based on the notification types and the driving information” and in Para.06, “notifications regarding driving condition such as road condition or speed limit of a road being travelled on by the transportation apparatus may be required to be presented to the user(s) of the transportation apparatus for safety [category]”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci with the teachings as in Chen. The motivation for providing contextual presentation of notifications within a transportation apparatus. Driving information related to the driving of the transportation apparatus may be received.  In some examples, the driving information includes speed, traffic, road condition, and/or environment condition information. Based on such driving information, a determination may be made with respect to presentation of a notification within the apparatus. (Chen, abs).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449